Beck, Ch. J.
— The defendant Harris, who appeared and became a party to the proceedings, in his answer admits the ownership of the liquors seized upon the warrant, but denies that they were kept by him or any other person for the purpose of illegal sale. The cause was submitted to a jury in the district court and a special verdict in answer to the following question submitted to them was rendered: “ Do you find from the evidence that the liquors in question were intoxicating and were owned or kept by defendant Harris in Polk county, Iowa, at the time they were seized, for the purpose of being sold in the State of Iowa? ” The jury answered “yes.” No general verdict or other finding was rendered by the jury. Hpon this verdict, against objections properly interposed by defendant, the court adjudged the liquors forfeited, and ordered their destruction.
The verdict of the jury is not sufficient to support the judgment rendered thereon. It does not find that the liquors were kept for the purpose of illegal sale. Only such intoxicating liquors as are kept with the intention on the part of the owner or the one in whose custody they are found, of selling them in violation of the lams of the State, are subject to be seized and *138destroyed (Rev., § 1565), and the keeping of such liquors without such intent is not prohibited. Rev., § 1559. The intent to violate the laws of the State by the sale of the liquors renders them contraband and authorizes their destruction. Unless such intent appears they cannot be reached by the law. But this essential ingredient in the character of the liquors in question to authorize their seizure and destruction is not established by the verdict of the jury, and cannot be presumed to exist. The very thing necessary to authorize the judgment, the intent to sell the liquors unlawfully, was not found by the jury. Judgment should have been arrested and a new trial ordered.
The judgment is reversed and the cause remanded to the district court for a new trial.
Reversed.